Citation Nr: 1115371	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-27 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for chondromalacia patella of the left knee, now characterized as a left knee disorder, and, if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to May 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO) and the RO in Los Angeles, California.  

It appears, upon review of the June 2006 rating decision, that the RO may have construed a November 2005 statement received by the Veteran as a request to reopen a previously denied claim for service connection of his left knee disorder.  However, it is noted that the one-year appeal period following the March 2005 rating decision, which determined that new and material evidence sufficient to reopen the claim for chondromalacia patella of the left knee had not been presented, had not expired when the Veteran submitted this statement.  The statement itself is a handwritten medical opinion by the Veteran's private treating physician, Dr. S.S., concluding, in pertinent part, that his chondromalacia patella of the left knee was aggravated by intense physical training during his period of basic training in the Marine Corps.  

In a subsequent typewritten statement from the Veteran received in December 2005, the Veteran specifically wrote that he disagreed with the RO's denial of his claim for service connection involving left knee chondromalacia and wrote that he had included new evidence not previously considered.  The Veteran's December 2005 statement is stamped "Notice of Disagreement".  The Veteran further indicated in a January 2006 statement that he had submitted the prior statement and the statement from Dr. S.S. because he disagreed with the findings of the March 2005 rating decision.  

It is additionally noted that the Statement of the Case (SOC) following receipt of the above statements is dated in August 2007.  At that time, the DRO determined that new and material evidence sufficient to reopen the claim had been submitted based on a July 2006 letter from Dr. S.S. that stated that the Veteran's knee disorder was aggravated by the strenuous physical activity.  However, it is observed that a similar handwritten statement from Dr. S.S. had previously been received in November 2005.

Thus, upon review of the record, the Board observes that the Veteran filed a timely Notice of Disagreement (NOD) with respect to the March 2005 denial of his request to reopen the previously denied claim of service connection for a left knee disorder.  38 C.F.R. § 20.302.    He also submitted new and material evidence, as will be explained in greater detail below, prior to the expiration of the appeal period for the March 2005 rating decision.  38 C.F.R. § 3.156(b).   For these reasons, the Board notes that the March 2005 rating decision is not final.  

The Board further notes, however, that it appears that the Veteran was not notified of the prior June 1998 rating decision by the Los Angeles RO, which determined that new and material evidence sufficient to reopen the previously denied claim had not been submitted.  Although a copy of the decision was mailed to the last known address provided by the Veteran (i.e., on his January 1998 VA Form 21-526), the mail was returned.  While a change of address was provided on the label from the postal service, there is no indication that the decision was ever mailed to that address.  Consequently, the Board notes that the June 1998 rating decision also is not final.  

Therefore, the only final decision included in the record is the October 1965 rating decision that first denied the Veteran's original claim of service connection for left knee chondromalacia patella.   

In July 2008, the Veteran presented hearing testimony before a Decision Review Officer (DRO) at the local RO.  The transcript of the DRO hearing is associated with the claims file.  It is notable that the Veteran indicated that he did not want a Board hearing.  See September 2007 VA Form 9.    

The reopened issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In the October 1965 rating decision, the RO denied the Veteran's claim of service connection for chondromalacia of the left patella on the basis that the condition was considered to have pre-existed military service and was not made worse by the Veteran's short period of duty.  

2.  Because the Veteran did not appeal the October 1965 rating decision, that decision is final.    

3.  Evidence received subsequent to the October 1965 RO rating decision bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1965 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has been presented, and the claim of entitlement to service connection for chondromalacia of the left patella, now characterized as a left knee disorder, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

For reasons explained in greater detail below, the Board finds the Veteran's claim to be reopened by way of the submission of new and material evidence.  Thus, with respect to the request to reopen the Veteran's previously denied claim, the Board finds that any possible errors on the part of VA that may exist in fulfilling its duties under the VCAA are rendered moot.

Further, the reopened claim is being remanded for additional evidentiary development.  Thus, no discussion regarding VA's fulfillment of its duties to notify and assist in the reopened claim is necessary at this time. 

II.  New and Material Evidence

The Veteran requests to reopen his claim of entitlement to service connection for a left knee disorder.  

As a preliminary matter, the Board notes that the Veteran's current claim involving a left knee disorder is grounded upon the same factual basis as his previous claim, which was last denied in the June 1998 rating decision.  That decision is final.  As a result, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.   

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), "new and material evidence" is defined as evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010). 

Because the June 1998 and March 2005 rating decisions are not final for reasons explained above, the Veteran is shown to have filed his request to reopen the previously denied claim in January 1998.  Thus, the earlier version of 38 C.F.R. § 3.156(a) is applicable to this claim.  

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In the October 1965 rating decision, the RO denied the Veteran's claim for service connection of chondromalacia of the left patella.  The RO explained that the examination at induction was negative and, in March 1965, the Veteran claimed rheumatoid arthritis of the left knee.  However, X-rays revealed no evidence of bone disease and the physical examination revealed no swelling, erythema, warmth or tenderness.  The RO noted that the records also showed that the Veteran continued to complain of knee trouble and on April 22, 1965, he was diagnosed with chondromalacia patella of the left knee.  Further, the records showed that the Veteran gave a history of intermittent swelling of the knees for the past four years.  The RO commented that there was no evidence of any injury to either of the knees during service.  The RO further noted that the Veteran was surveyed in service because of this disability which was held to have existed prior to enlistment (EPTE).  The RO then concluded that the Veteran's claimed left knee disorder existed prior to enlistment and was not aggravated by his short period of military service.  The Veteran was notified of the decision and advised of his appellate rights in October 1965 but did not appeal the decision.  

The pertinent evidence of record at the time of the October 1965 rating decision included the Veteran's service treatment records (STRs) and the July 1965 VA Form 21-526. 

The pertinent evidence associated with the claims folder since the October 1965 denial of the claim consists of a duplicate copy of certain STRs; the VA Forms 21-526 dated in January 1998 and September 2004; lay statements from the Veteran's brothers, a friend, and a former co-worker received in April 2006; private treatment records and related correspondence from 2004 to 2007; the July 2007 VA joints examination report; the July 2008 DRO hearing transcript; and additional written statements submitted by the Veteran and his representative from December 1965 to March 2011.

After careful review of the evidence received since the October 1965 rating decision, the Board finds that it qualifies as new and material evidence and is, therefore, sufficient to reopen the claim.  

In particular, the Veteran's private treating physician, Dr. S.S., wrote on the VA Form 21-4138 dated in November 2005 that the Veteran suffered from chondromalacia patella of the left knee, which could definitely be aggravated by intense physical training such as that in the Marine Corps basic training.  She also later wrote, in a July 2006 statement, that the Veteran suffered from chondromalacia patella in his left knee, which was caused by repetitive overuse of the knee over extended periods of time.  Dr. S.S. then noted that, in her medical opinion, the condition was most certainly caused and exacerbated by the strenuous physical activity required in the Marine Corps boot camp.  This evidence, which contains a competent medical opinion linking the Veteran's current left knee disorder to his period of active military service, is deemed credible for the purpose of reopening the claim.  

In addition, in an October 2007 letter, a private orthopaedist, Dr. A.S., noted an assessment of moderate degenerative joint disease of the knee and wrote that he told the Veteran that his participation in the Marines may have contributed very slightly to his knee pain but was not the only etiology.  Although the opinion is clearly speculative, it does suggest a possible nexus relationship between the Veteran's currently diagnosed left knee disorder and his period of military service.  This evidence, which contains a competent medical opinion suggesting a possible link between the Veteran's current left knee disorder to his period of active military service, is deemed credible for the purpose of reopening the claim.  

Furthermore, the Veteran has submitted lay statements from his brothers in April 2006 wherein they indicate that the Veteran had no knee problems prior to his period of service and were only aware of complaints related to his knee after he returned home following boot camp.  The Veteran's brothers are competent to report their knowledge of the onset of the Veteran's left knee problems and their statements are deemed credible for the purpose of reopening the claim.  

Thus, in summary, the evidence associated with the claims folder since the October 1965 denial may be considered new because it was not before VA at the time of that decision.  In addition, the evidence discussed above is also material because it bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is, by itself or in connection with the evidence previously assembled, so significant that it must be considered in order to fairly decide the merits of the claim.  Specifically, this evidence includes competent medical opinion evidence indicating a nexus relationship between the Veteran's currently diagnosed left knee disorder and active service.  There is also competent lay evidence relating that the Veteran did not have a left knee disorder prior to service.  This evidence is presumed credible for the purposes of reopening the claim.  Accordingly, because the Board has determined that new and material evidence has been presented, the Veteran's claim of entitlement to service connection for chondromalacia patella of the left knee, now characterized as a left knee disorder, is reopened.  However, as will be explained below, additional development is needed before the Board may proceed to adjudicate the merits of the claim.  


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for chondromalacia patella of the left knee, now characterized as a left knee disorder, is reopened.  


REMAND

For reasons explained above, the Board has now found the Veteran's claim of entitlement to service connection for a left knee disorder to be reopened by way of the submission of new and material evidence.  After careful review of the record, however, the Board finds that a remand for further evidentiary development is required before proceeding to adjudicate the merits of the Veteran's reopened claim.   

After the RO determined that the Veteran had submitted new and material evidence sufficient to reopen his claim, he was afforded a VA joints examination in July 2007.  At that time, the examining orthopaedist examined the Veteran, provided a summary of pertinent entries contained in the Veteran's STRs and other medical evidence of record, and ultimately concluded that there was no evidence to suggest that the Veteran's left knee patellar chondromalacia was caused by or aggravated by his period of military service.  However, upon review, the Board finds that the July 2007 VA joints examination report is inadequate, for reasons explained below.

Although the examining orthopaedist confirmed review of the claims folder and provided a summary of pertinent medical evidence included in the STRs, he made no mention of the multiple entries pertaining to complaint, findings, and treatment referable to a left knee disorder in March 1965.  Indeed, his summary suggests that the Veteran first complained of and sought treatment for left knee problems during service in April 1965, which does not accurately reflect the clinical documentation of record.  Thus, it is unclear whether the March 1965 entries were considered by the examiner in rendering his opinion.

In addition, while the examining orthopaedist included a summary of the favorable medical opinions provided by Dr. S.S. in support of the Veteran's claim in November 2005 and July 2006, he did not specifically discuss or address them in providing his opinion. 

Further, the examining orthopaedist based his conclusion, in part, on the fact that there was no indication of any significant arthritic reaction in the examination of the Veteran's knee.  However, since the examination, an October 2007 letter from a private orthopaedist who has treated the Veteran, Dr. A.S., has been received and notes that radiographs of the Veteran's knee demonstrate moderate degenerative joint disease.  It is unclear whether this evidence would have any bearing on the examining orthopaedist's conclusion.  Furthermore, Dr. A.S. appears to suggest, in the aforementioned letter, that the Veteran's participation in the Marines may have contributed slightly to his knee pain while acknowledging that it is not the only etiology.  The examining orthopaedist has not been afforded an opportunity to consider the findings and opinion provided in this letter.  

Moreover, the examining orthopaedist makes no mention of the lay statements from the Veteran and his brothers relating that he did not have left knee problems prior to his period of service, in the examination report.  Thus, it is unclear whether these statements were considered by the examiner in rendering his opinion. 

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.).

For the foregoing reasons, the Board finds that a remand for a supplemental medical opinion is necessary.    

The Board further notes that the Veteran has identified another private medical provider who treated him in 1969 or 1970 for left knee pain for a period of about three months.  See April 2010 VA Form 21-4138.  Therefore, after obtaining any necessary authorization from the Veteran, an attempt to obtain the treatment records from this provider should be made.  38 C.F.R. § 3.159(c)(1).    

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for any treatment he has received for left knee problems by Dr. G. at the address provided by the Veteran in his April 2010 VA Form 21-4138.  After obtaining a completed VA Form 21-4142, attempt to obtain any pertinent medical records. Any documents received by VA should be associated with the claims folder.  Any negative responses should be properly documented in the claims file, to include following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  After the action in (1) above has been accomplished to the extent possible, forward the claims folder to the July 2007 VA joints examiner (or another appropriate reviewer if Dr. M.M. is not available) to obtain a supplemental opinion, without additional examination.  If another medical examination is deemed appropriate in order to provide the requested opinion, please so schedule.  The claims folder must be made available to and reviewed by the examiner/reviewer in rendering his or her opinion.  In addressing the questions below, the examiner/reviewer's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the claims folder and (prior) evaluation of the Veteran, the examiner/reviewer must identify any and all left knee disorder(s) which has/have been demonstrated by the Veteran since January 1998.  If the Veteran is not shown to have a current diagnosis of any left knee disorder during this period, the examiner/reviewer should thoroughly explain the basis of his or her opinion.  Notably, judicial precedent provides that the requirement that a "current" disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  The examiner/reviewer should provide an evaluation of the nature and severity of any such left knee disorder, and its effect on the Veteran's functioning, including employment.  

b.  For each diagnosis of a left knee disorder, the examiner/reviewer must state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the identified left knee disorder was caused by, or was initially manifested during, the Veteran's active military service, to include consideration of any symptomatology shown therein or any incident or event therein; or whether arthritis of the left knee manifested within one year of discharge; OR whether such causation or initial manifestation is unlikely (i.e., less than a 50-50 probability).  The examiner/reviewer must provide a supporting rationale for the opinion expressed.  

c.  If the examiner/reviewer believes that the Veteran has a left knee disorder which was present prior to service, the examiner should thoroughly explain the basis of that belief and specifically opine as to whether there is clear and unmistakable evidence (i.e., obvious or manifest) that such disorder developed prior to service, and, if so, whether there is also clear and unmistakable evidence (i.e., obvious or manifest) that such disorder was not aggravated during service. The examiner/reviewer must provide a supporting rationale for the opinion expressed.  

d.  The examiner/reviewer should provide a thorough discussion of the Veteran's medical history with respect to the left knee in the examination report, specifically address the opinions of Dr. S.S. and Dr. A.S. as well as the lay statements of the Veteran's brothers, and confirm that the claims folder has been reviewed.  The credibility of the lay evidence as it relates to the history of left knee problems must be addressed, in light of the medical history and other relevant evidence included in the claims folder.  The examiner/reviewer must further confirm that the claims folder has been reviewed.

e.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  Note:  The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the baseline level of disability, and does not include an increase in the disorder which is due to the natural progress of the condition.

g.  Note:  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so.

3.  After any additional notification and/or development deemed necessary is undertaken, the claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


